UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to OSAGE EXPLORTION AND DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charger) Delaware 0-52718 26-0421736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 2445 5th Avenue Suite 310 San Diego, CA92101 (Address of principal executive offices) (619) 677-3956 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 month (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in section 12b-2 of the Exchange Act) YesoNo x The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, as of May 13, 2010 was 45,359,775. OSAGE EXPLORATION AND DEVELOPMENT, INC. AND SUBSIDIARY TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.
